Citation Nr: 1201756	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  06-31 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1976 to February 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, inter alia, denied service connection for traumatic arthritis of the neck and a back disability.  The claims were previously before the Board in January 2010, and were remanded for additional development.  In an October 2011 rating decision, service connection was granted and a 10 percent rating assigned for cervical spine strain.  As this represents a complete grant of the benefit sought on appeal, the issue of service connection for a neck disability is no longer before the Board.  With respect to the remaining claim, the Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review of the claim.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in January 2010.  A transcript of the hearing is associated with the claims folder.  


FINDING OF FACT

A thoracolumbar spine disability did not manifest in service or for several years thereafter and is not shown by competent evidence to be causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a thoracolumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in April 2005.  Complete notice was sent in March 2006, and the claim was readjudicated in a September 2006 statement of the case and February 2008 and October 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet.App. at 496. 

The Veteran is seeking service connection for a back disability, which he contends he sustained when he was pinned between a trailer and a truck bumper in service.  Service treatment records indicate that this incident occurred in September 1976, and the Veteran sustained an injury to his right thigh.  In June and October 1977, he sought treatment for continuing disability in the thigh due to the earlier injury, including tenderness and swelling.  He denied pain and did not report stiffness or other symptoms in his back.  Service records also indicate that the Veteran underwent an intravenous pyelogram in March 1979, during which it was determined that he had scoliosis of the lumbar spine with convexivity to the left and normal psoas shadows.  He denied recurrent back pain during his separation physical examination in January 1980, and no back disorders were noted.  

The claims file contains a VA x-ray report of the Veteran's spine dated in April 2002, which revealed lumbarization of the S1 vertebra and mild levoscoliosis at the mid-lumbar level.  The alignment was otherwise unremarkable, and no acute fractures were seen.  There were degenerative changes of the lumbar spine evidenced by anterior osteophytes, most prominent at the L2 level.  The examiner diagnosed degenerative changes of the thoracolumbar spine.  X-rays in May 2004 revealed moderate degenerative arthritis of the lower lumbar spine at L3/4 and 5.  At the transition of L5, there was a congenital variant, and there was mild degenerative arthritis at the thoracolumbar junction.  Otherwise the lumbar vertebrae maintained normal height and relationship, and the lumbar disc spaces were fairly preserved.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination in June 2010, in which he reported a history of low back pain since about age 26.  He reported that he experienced minor stiffness in his low back at times shortly after his in-service injury.  He described a feeling of tightness that radiated down his left leg 5 to 6 times per month.  He stated that mild pain is present most of the time, becoming moderate with activity and severe with lifting over 50 pounds and activities that involve sudden movement or stress.  There was no numbness weakness and no bowel or bladder dysfunction.  

On examination, there was tenderness but no spasm in the lumbar spine, as well as barely perceptible scoliosis of the thoracolumbar region.  Strength and sensation were normal throughout, and reflexes were 2+ and symmetrical.  Range of motion in the lumbar spine included flexion to 85 degrees and extension to 35 degrees, with no additional loss with repetition.  

The examiner stated that the Veteran's low back pain is most consistent with degenerative joint disease, although there is likely an element of degenerative disc disease contributing to the pain.  The examiner opined that the Veteran's back pain is not likely related to service since it became manifest approximately 4 years after separation and there is not a good temporal connection with service.  He also opined that, given the extent of the symptoms and their well-defined quality, he would have expected ongoing problems during service if these injuries had existed then, especially in tasks involving lifting, bending, and other physical stresses that would not have been manifested in the neck.  

After carefully reviewing the relevant evidence, the Board concludes that service connection is not warranted for the Veteran's low back disorder.  Although the Veteran suffered an injury to his thigh in service, the evidence does not support a finding that his current back pain is related to that injury or to any incident of service.  The Board recognizes that the Veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  However, the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

In this case, however, there is evidence that the Veteran sought treatment for a thigh injury incurred in the incident as he described, but he did not complain of any back pain at that time.  It is also documented that he sought follow-up treatment for the thigh injury without raising any complaints of back pain.  No back disability was found during his separation physical examination, and he specifically denied recurrent back pain at that time.  Thus, there is contemporaneous medical evidence which suggests that the Veteran's back pain did not begin in service as a result of the thigh injury.  Furthermore, the Board notes that there is no medical opinion of record associating the Veteran's claimed back pain with any incident of service.  The VA examiner opined that the current back disorder would likely have manifested pain in service had it been present at that time; yet the Veteran reported during his most recent examination that he experienced only minor stiffness in service and that his back pain did not begin until several years after service.  

In summary, the evidence does not establish that the Veteran suffered a back injury in service, there is no lay evidence of continuous symptoms since service, and there is no medical evidence relating the current diagnoses to any incident of service.  Thus, the criteria for service connection for a back disability are not met, and the claim must be denied.  

ORDER

Service connection for a back disability is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


